Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 1 of 9. PageID #: 1506



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 MICHAEL THREAT, et al.,                                          :
                                                                  :   Case No. 1:19-cv-2105
                       Plaintiffs,                                :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Docs. 30 & 33]
 CITY OF CLEVELAND, et al.,                                       :
                                                                  :
                       Defendants.                                :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Plaintiffs work as captains of the Cleveland Emergency Medical Services (“EMS”)

 Division. Plaintiffs sued the City and their supervisor, EMS Commissioner Nicole Carlton.

 In their lawsuit, Plaintiffs, all African American, claim discrimination and retaliation under

 Title VII of the Civil Rights Act and the Ohio Civil Rights Act, Fourteenth Amendment Due

 Process Clause violations, and Ohio intentional infliction of emotional distress. 1

           On July 31, 2020, the Court granted in part Defendants’ motion for judgment on the

 pleadings, finding that Plaintiffs had failed to adequately plead retaliation, intentional

 infliction of emotional distress, or violations of their due process rights. 2 The Court also

 dismissed the federal discrimination claims against Defendant Carlton, finding she could not

 be held individually liable. 3 As a result, only Plaintiffs’ federal and state discrimination

 claims against the City of Cleveland and their state discrimination claim against Defendant

 Carlton remain.




           1
             Doc. 1.
           2
             Doc. 35.
           3
             Id.
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 2 of 9. PageID #: 1507
 Case No. 1:19-cv-2105
 Gwin, J.

           Plaintiffs move for partial summary judgement on their discrimination claims against

 the City of Cleveland and Defendant Carlton. 4 Defendants oppose 5 and move for summary

 judgment on all claims. 6 Plaintiffs oppose. 7

           For the reasons that follow, the Court DENIES Plaintiffs’ motion for partial summary

 judgment and GRANTS Defendants’ motion for summary judgment on all claims.

     I. Background

           Plaintiffs Michael Threat, Margarita Noland-Moore, Pamela Beavers, Lawrence

 Walker, and Reginald Anderson are African American captains in Defendant Cleveland’s

 EMS Division. 8 This dispute comes from the EMS Division’s scheduling of Plaintiffs’ work

 shifts.

           EMS schedules are divided into “A” days or “B” days and day shift or night shift. 9

 Every fall, the EMS Captains bid on their coming year schedules, choosing “A” or “B” days

 and day or night shift. 10

           Cleveland generally uses seniority to assign schedules, with the most senior captains

 getting their top shift bids. 11 But Article XIV of Plaintiffs’ Collective Bargaining Agreement

 with Cleveland allows the EMS Commissioner, Defendant Carlton, to transfer up to four

 captains to a different schedule even when the transfers would be inconsistent with captain

 seniority. 12



           4
             Doc. 30.
           5
             Doc. 37.
           6
             Doc. 33.
           7
             Doc. 36.
           8
             Doc. 1.
           9
             Id.
           10
              Id.
           11
              Id.
           12
                Doc. 33-3 at 15.
                                                  -2-
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 3 of 9. PageID #: 1508
 Case No. 1:19-cv-2105
 Gwin, J.

          Plaintiffs’ discrimination claims 13 involve the 2018 shift-bidding process, beginning

 in fall 2017. Plaintiffs claim that Defendant Carlton misused her Collective Bargaining

 Agreement authority, overriding seniority to avoid having a shift with only African American

 captains. 14

          However, the shift-bidding forms show that during 2018, Defendant Carlton did not

 alter Plaintiffs Threat, Noland-Moore, Walker, or Beavers’s shift assignments; they each

 received assignments that matched their seniority relative to the other bidders for the same

 shifts. 15

          But Defendant Carlton did alter Plaintiff Anderson’s shift assignment.                       Carlton

 swapped Anderson’s shift assignment with a white male captain on two occasions. 16 In her

 deposition, Carlton admitted that both times she changed Anderson’s shift assignment she

 made the change based upon racial grounds. 17 Carlton maintained that she wanted to

 diversify Anderson’s shifts, which otherwise would have been entirely African-American-

 staffed. 18

          Based on this alleged discrimination, Plaintiffs filed charges with the Ohio Civil Rights

 Commission and Equal Employment Opportunity Commission. 19 In July 2018, the Ohio




          13
            Plaintiffs initially alleged discriminatory practices in the shift bidding process for 2015 as well.
 However, Plaintiffs abandoned this claim by failing to develop it in the summary judgment briefing.
         14
            Doc. 1.
         15
            Doc. 33-2 at ¶¶11–14; Doc. 33-7; Doc. 33-8.
         16
            Doc. 33-2 at ¶¶12–13.
         17
            Doc. 29 at 69–70 (Anderson switched with Captain Nick Kavouras, a white male); id. at 83
 (Anderson switched with Captain Warren James, another white male, after Kavouras self-demoted).
          18
               Id.
          19
               Doc. 32-2; Doc. 32-3.
                                                       -3-
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 4 of 9. PageID #: 1509
 Case No. 1:19-cv-2105
 Gwin, J.

 Civil Rights Commission made a probable cause finding for Plaintiffs’ charges. 20 Plaintiffs

 obtained a right-to-sue letter. 21

          On September 12, 2019, Plaintiffs sued Defendants, alleging discrimination and

 retaliation in violation of Title VII and the Ohio Civil Rights Act. 22 Plaintiffs also alleged

 violations of their Fourteenth Amendment due process rights and Ohio intentional infliction

 of emotional distress. 23 On April 29, 2020, Defendants moved for judgment on the

 pleadings. 24

          On July 31, 2020, the Court granted in part the Defendants’ motion for judgment on

 the pleadings, leaving only Plaintiffs’ federal and state discrimination claims against the City

 of Cleveland and their state discrimination claim against Defendant Carlton.

          Plaintiffs now move for partial summary judgment on their discrimination claims

 against the City of Cleveland and Defendant Carlton. 25 Defendants oppose, 26 and move for

 summary judgment on all claims. 27 Plaintiffs oppose. 28

    II.          Legal Standard

          Summary judgment is appropriate if “the pleadings, the discovery and disclosure

 materials on file, and any affidavits show that there is no genuine issue as to any material




          20
             Doc. 29 at 71.
          21
             Doc. 1-4.
          22
             Doc. 1.
          23
               Id.
          24
             Doc. 19.
          25
             Doc. 30.
          26
             Doc. 37.
          27
             Doc. 33.
          28
             Doc. 36.
                                               -4-
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 5 of 9. PageID #: 1510
 Case No. 1:19-cv-2105
 Gwin, J.

 fact and that the movant is entitled to judgment as a matter of law.”29 A fact is material if its

 resolution will affect the outcome of the lawsuit. 30

            In deciding a motion for summary judgment, the Court views the factual evidence

 and draws all reasonable inferences in favor of the nonmoving party. 31 Ultimately the Court

 must decide “whether the evidence presents sufficient disagreement to require submission

 to a jury or whether it is so one-sided that one party must prevail as a matter of law.” 32

     III.          Discussion

            Title VII of the Civil Rights Act of 1964 forbids employers “to fail or refuse to hire or

 to discharge any individual, or otherwise to discriminate against any individual with respect

 to his compensation, terms, conditions, or privileges of employment, because of such

 individual’s race, color, religion, sex, or national origin.”33

            The Ohio Civil Rights Act closely tracks Title VII’s language, forbidding employers

 “to discharge without just cause, to refuse to hire, or otherwise to discriminate against [any]

 person with respect to hire, tenure, terms, conditions, or privileges of employment, or any

 matter directly or indirectly related to employment” “because of the race, color, religion, sex,

 military status, national origin, disability, age, or ancestry of [that] person.” 34 Because of their




            29
                 Fed. R. Civ. P. 56(c).
             Daughenbaugh v. City of Tiffin, 150 F.3d 594, 597 (6th Cir. 1998) (citing Anderson v. Liberty Lobby,
            30

 Inc., 477 U.S. 242, 248 (1986)).
          31
             Nat. Enters., Inc. v. Smith, 114 F.3d 561, 563 (6th Cir. 1997).
          32
             Terry Barr Sales Agency, Inc. v. All-Lock Co., 96 F.3d 174, 178 (6th Cir. 1996) (internal quotations
 omitted).
            33
                 42 U.S.C. § 2000e-2(a)(1).
            34
                 Ohio Rev. Code § 4112.02.
                                                       -5-
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 6 of 9. PageID #: 1511
 Case No. 1:19-cv-2105
 Gwin, J.

 textual similarities, “federal case law interpreting Title VII . . . is generally applicable to cases

 involving alleged violations” of the Ohio Civil Rights Act. 35

           The evidentiary route Plaintiffs must follow to establish their discrimination claims at

 summary judgment depends on whether the record provides direct or indirect evidence of

 impermissible discrimination. 36 Defendant Carlton’s remarks constitute direct evidence of

 racial discrimination. 37 The burden-shifting framework set forth in McDonnell Douglas

 Corp. v. Green 38 that controls indirect evidence discrimination cases therefore does not

 apply. 39

           But while Plaintiffs need not establish a McDonnell Douglas prima facie case, they

 must still show a genuine dispute of material fact as to whether Defendants took a materially

 adverse employment action against them. 40 Not all undesirable or unfair work conditions

 that employees face are material for purposes of Title VII. 41 “Reassignments without changes

 in salary, benefits, title, or work hours usually do not constitute adverse employment

 actions.” 42

           Plaintiff Anderson’s shift change, while unfair and inconvenient, does not rise to the

 level of a materially adverse employment action. A change to night shift “is not materially




           Kocak v. Cmty. Health Partners of Ohio, Inc., 400 F.3d 466, 471–72 (6th Cir. 2005) (quoting
           35

 Plumbers & Steamfitters Joint Apprenticeship Comm. v. Ohio Civil Rights Comm’n, 421 N.E.2d 128, 131 (Ohio
 1981)).
           36
              Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002).
           37
              DiCarlo v. Potter, 358 F.3d 408, 416 (6th Cir. 2004), overruled on other grounds, Gross v. FBL Fin.
 Servs., Inc., 557 U.S. 167, 178 (2009).
           38
              McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
           39
              Swierkiewicz, 534 U.S. at 511.40 Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 707 (6th Cir. 2008).
           40
              Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 707 (6th Cir. 2008).
           41
              Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 886 (6th Cir. 1996).
           42
              Stewart v. Esper, 815 F. App’x 8, 17 (6th Cir. 2020) (quoting Policastro v. Nw. Airlines, Inc., 297
 F.3d 535, 539 (6th Cir. 2002)).
                                                         -6-
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 7 of 9. PageID #: 1512
 Case No. 1:19-cv-2105
 Gwin, J.

 adverse without some reduction in pay, prestige, or responsibility.” 43 Anderson’s shift

 change did not affect the basic terms of his employment; it merely temporarily affected when

 he worked and who he worked with.

         Anderson’s family life preference for day shift does not change things. 44 Courts

 employ an objective standard for Title VII materiality. 45 Working night shift is not objectively

 less desirable than day shift or viewed by the City or EMS Commissioner as a duty performed

 by lower-ranking employees. In fact, two captains more senior than Anderson each used

 their top bids on A-key and B-key nights. 46

         Nor does Defendant Carlton’s discriminatory intent change the outcome. 47 The intent

 of the employer and the materiality of the negative employment conditions are separate

 inquiries. 48 Blatant discriminatory intent does not convert an immaterial employment action

 into a material one. 49

         Plaintiff Anderson has not shown a genuine issue of material fact as to whether he

 was subject to a materially adverse employment action.




         43
             Harper v. Elder, 803 F. App’x 853, 858 (6th Cir. 2020); Aman v. Potter, 105 F. App’x 802, 807–08
 (6th Cir. 2004) (citing Hunt v. Rapides Healthcare Sys., LLC, 277 F.3d 757, 769–71 (5th Cir. 2001)); Miller v.
 Peck-Hannaford & Briggs Co., 142 F.3d 435 (6th Cir. 1998) (Table) (“A mere shift change does not amount to
 an adverse employment action.”).
          44
             Harper, 803 F. App’x at 858 (finding a change to night shift immaterial where the plaintiff claimed
 that she would miss spending time with her son as a result of the transfer); Grube v. Lau Indus., Inc., 257 F.3d
 723, 729 (7th Cir. 2001) (“Title VII simply was never intended to be used as a vehicle for an employee to
 complain about the hours she is scheduled to work or the effect those hours have upon the time an employee
 spends with family members. Grube’s transfer [from first to second shift] is not an adverse employment action.”).
          45
             Policastro, 297 F.3d at 539 (citing Kocsis, 97 F.3d 886).
          46
             R.33-2 ¶ 11 (Captain Robert Raddell (white male) and Captain Carol Cavin (white female) are each
 more senior than Plaintiff Anderson); R.33-8, PageID.1048 (Cavin bids), 1054 (Raddell bids).
          47
             Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 70 (2006).
         48
              Id.
         49
              Id.
                                                        -7-
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 8 of 9. PageID #: 1513
 Case No. 1:19-cv-2105
 Gwin, J.

          Further, Plaintiff Anderson’s reliance on Burlington Northern & Santa Fe Railway Co.

 to lower the materiality standard misses. There, the Supreme Court laid out the materiality

 standard for retaliation claims under Title VII. 50 The retaliation claims standard is lower than

 the discrimination claims standard at issue here. 51 Thus, Burlington does not control this

 case.

          Defendants are entitled to summary judgment on Plaintiff Anderson’s discrimination

 claims under Title VII and the Ohio Civil Rights Act.

          With Plaintiff Anderson’s claim resolved, the remaining Plaintiffs’ claims follow

 quickly in tow. Unlike with Anderson, Defendant Carlton never altered the remaining

 Plaintiffs’ shifts. So, Plaintiffs claim only that they would have been barred from serving on

 an entirely African-American-staffed shift if they had ended up on such a shift under the

 bidding process. But even if Plaintiffs’ claim is true, because an actual shift change under

 these circumstances does not meet Title VII’s materiality standard, 52 a merely hypothetical

 shift change is insufficient as well. 53

          Defendants are entitled to summary judgment on the remaining Plaintiffs’ Title VII

 and Ohio Civil Rights Act discrimination claims.

    IV.        Conclusion

          For the reasons stated, the Court DENIES Plaintiffs’ motion for partial summary

    judgment and GRANTS Defendants’ motion for summary judgment on all claims.




          50
             Id. at 67.
          51
             Id.
          52
             Policastro, 297 F.3d at 539 (citing Kocsis, 97 F.3d 886).
          53
             Id.
                                                        -8-
Case: 1:19-cv-02105-JG Doc #: 53 Filed: 10/08/20 9 of 9. PageID #: 1514
 Case No. 1:19-cv-2105
 Gwin, J.

              IT IS SO ORDERED.

 Dated: October 8, 2020                       s/      James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                        -9-
